Citation Nr: 1019567	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  91-43 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially 
adapted housing.

2.  Entitlement to restoration of a 40 percent rating for low 
back syndrome, status post laminectomy for surgical treatment 
for transitional S1 vertebra with disc disease at L5-S1 (low 
back disability), which was reduced to 20 percent disabling 
effective from August 1, 1987.

3.  Entitlement to an effective date prior to September 16, 
1991, for the assignment of a 60 percent disability rating 
for the low back disability.

4.  Entitlement to an effective date prior to September 16, 
1991, for the assignment of a total disability rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 
1970, from December 1975 to December 1977, from April 1978 to 
February 1980, and from March 1981 to August 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
procedural history of the appeal may be found in the Board's 
prior September 2002 decision and November 2007 remand and 
will not be repeated herein.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record shows that the Veteran's service connected 
disorders cause the loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

2.  A 40 percent disability rating was assigned for the 
Veteran's service-connected low back disability effective 
September 1, 1984.  

3.  The 40 percent rating for the low back disability was 
reduced by the RO to 20 percent effective August 1, 1987.

4.  Neither the Veteran nor his representative has ever 
claimed, and the record does not show, that at the time the 
RO was adjudicating the rating reduction in 1986 and 1987 
that it failed to provide the Veteran with adequate notice, 
60 days to present argument and/or appear at a hearing, 
and/or made the effective date of the rating reduction too 
early.  

5.  The presumption of regularity attaches to the RO's action 
when it adjudicated the rating reduction and consequently the 
Board finds that it complied with the procedures required 
under § 3.105 when adjudicating the claim.

6.  The provisions regarding stabilized ratings are not 
applicable to the rating reduction because the 40 percent 
rating for the Veteran's service connected low back 
disability was not in effect for five years prior to the 
August 1, 1987, reduction.

7.  The preponderance of the competent and credible evidence 
does not show that the Veteran's low back disability was 
manifested by symptoms that equated to severe intervertebral 
disc syndrome, manifested by recurring attacks and 
intermittent relief, at the time of the August 1, 1987, 
reduction, even taking into account his complaints of pain.

8.  The Veteran claimed entitlement to an increased rating 
for his low back disability on June 23, 1989.

9.  The first date on which it is factually ascertainable 
that the criteria for a 60 percent disability rating for a 
low back disability were met was not prior to September 16, 
1991.

10.  The Veteran initially claimed entitlement to a total 
disability rating based on individual unemployability on 
January 28, 1991.

11.  The evidence does not show that the Veteran was 
precluded from securing or following a substantially gainful 
occupation due to his service-connected disabilities prior to 
September 16, 1991.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a specially adapted 
housing certificate are met.  38 U.S.C.A. §§ 1155, 2101 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.809, 4.63 (2009).

2.  The criteria for restoration of a 40 percent rating for 
low back syndrome, status post laminectomy for surgical 
treatment for transitional S1 vertebra with disc disease at 
L5-S1, have not been met.  38 U.S.C.A. § 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
3.500, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (1987); 38 C.F.R. § 3.159 (2009).

3.  The criteria for an effective date prior to September 16, 
1991, for the assignment of the 60 percent disability rating 
for low back syndrome, status post laminectomy for surgical 
treatment for transitional S1 vertebra with disc disease at 
L5-S1, are not met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.157, 3.159, 3.400 (2009).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability were not met prior to September 16, 1991.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Specially Adapted Housing Claim

The Veteran maintains that he has lost the use of his legs 
due to his service connected disabilities.  On this basis, 
the Veteran contends that he meets the eligibility 
requirements for entitlement to specially adapted housing.  
It is also requested that the Veteran be afforded the benefit 
of the doubt. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Given the fully favorable decision contained herein 
as to the specially adapted housing claim, the Board finds 
that discussion of the VCAA notice provided to the Veteran is 
unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.  To whatever 
extent the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
an effective date, the Board finds that the RO will address 
any applicable downstream issues when effectuating the award 
and therefore any failure to provide this notice at this 
junction cannot prejudice the claimant because he will be 
free to appeal any unfavorable finding by the RO regarding 
any down stream issue.

As to the merits of the claim, the Board notes that a 
certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service connected 
compensation for permanent and total disability due to: (1)  
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion  
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

The term "preclude locomotion" is defined by 38 C.F.R. 
§ 3.809(d) to mean that the service connected disability 
creates a necessity for the regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board initially notes 
that the Veteran is service connected for a low back 
disability rated as 60 percent disabling and for a right knee 
disorder rated as 10 percent disabling.  

As to whether the Veteran is entitled to service connected 
compensation for permanent and total disability due to the 
loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, the Board notes that the May 2009 VA examiner, 
after a review of the record on appeal and an examination of 
the claimant, first opined as follows:

There is no question that the [V]eteran 
does need devices to help him ambulate.  
He would also need devices to help him 
carry out his activities of daily living.  
He came [to the examination] with a 
crutch and is in a motorized wheelchair.  
It is justified for him to use this 
wheelchair and he needs it based on his 
spinal and right knee condition.  Thus, 
it is as least as likely as not that his 
service-connected right knee and spinal 
condition requires him to be in a 
wheelchair to be a community ambulatory.

Thereafter, the May 2009 VA examiner opined as follows:

However, over the course of the years 
[the Veteran] has gained over 100 pounds 
and his weight is a significant 
contribution to his disability requiring 
him to be in a wheelchair.  The [V]eteran 
has lost the use of both lower 
extremities so as to preclude locomotion 
without the regular and constant use of a 
wheelchair, braces, crutches[,] or canes 
as a normal mode of locomotion.  His 
service-connected problems contribute 
significantly to this requirement; 
however, in the determination as to 
whether this is solely due to his 
service-connected disability, it is noted 
that the 100 pound gain in weight to a 
current weight of approximately 277 
pounds contributes to his disability.

The above conflicting opinions provided by the May 2009 VA 
examiner raises the question of whether the Veteran's service 
connected low back and right knee disorders acting alone 
(i.e., without regard to the non service-connected excess 
weight) cause the loss of use of both lower extremities such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  In this regard, the Board 
finds that the second part of the May 2009 VA examiner's 
opinion is too equivocal to be credible.  See, e.g., Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. 
App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  

Accordingly, the Board finds that the evidence, both positive 
and negative as to whether the Veteran's service connected 
low back and right knee disorders acting alone (i.e., without 
regard to the non service-connected excess weight) causes the 
loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, is at least in equipoise.  Under such 
circumstances, and granting the Veteran the benefit of any 
doubt in this matter, the Board concludes that it does.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   Therefore, the Board 
finds that the Veteran meets the first criteria and the claim 
for a specially adaptive housing certificate must be granted.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The Restoration and Earlier Effective Date Claims

The VCAA

As to the restoration and earlier effective date claims, as 
noted above the VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009). 

Initially, the Board notes that in the current appeal there 
is no issue under 38 U.S.C.A. § 5101 as to providing an 
appropriate application form or completeness of the 
application.  There are also no issues as to Veteran status.

As to the restoration claim, the Board notes that the 
Veteran's original VA claims file was lost and the 
development and adjudication of his claim and appeal is based 
on a reconstructed file.  For the most part, information 
contained in the Veteran's claims file prior to March 31, 
1989, is unavailable.  See Marciniak v. Brown, 10 Vet. App. 
198, 200 (1997) (noting that the presumption of regularity 
supports the Board's adjudication of an appeal based on a 
reconstructed claims file).  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim will therefore be 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

With the above criteria in mind, the Board notes that VA has 
issued specific regulations that govern the required notice 
claimants need to be provided prior to reducing a rating for 
a service connected disability.  See 38 C.F.R. § 3.105(e), 
3.344(c), 3.500 (2009).  Moreover, for the reasons explained 
below, the Board finds that the Veteran was provided such 
notice.  Therefore, the Board finds the provisions of 38 
U.S.C.A. § 5103(a) are not applicable to these types of 
claims and even if it was, the notice that the Veteran was 
provided prior to the rating reduction provided the required 
notice.  

Additionally, the Board finds that even if the Veteran was 
not provided notice that fulfills the provisions of 38 
U.S.C.A. § 5103(a) prior to the RO's initial adjudication of 
the claim, that this error is harmless because a reasonable 
person from reading the May 1988 and November 2009 
supplemental statements of the case would understand what was 
needed to support the appeal because they notified the 
Veteran of the proposed reduction/termination, explained the 
legal criteria governing the issue, notified him of the 
evidence that had been considered in connection with the 
proposed reduction/termination, and the basis for the 
reduction/termination.  They also informed the Veteran that 
he could submit medical or other evidence to show that the RO 
should not make the change.  38 C.F.R. §§ 3.105, 4.1 (2009); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, to 
the extent that the notice that was provided was defective, 
the Board nevertheless concludes that any deficiency in the 
notice did not compromise the essential fairness of the 
appeals process.  Id.

As to the earlier effective date claims, the Board notes that 
the Veteran was not provided notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) prior to the RO's initial 
adjudication of the claims.  Nonetheless, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that once 
service connection is granted the claim is substantiated and 
further notice as to the effective date element is not 
required.  Therefore, as an increased rating and entitlement 
to a total rating based on individual unemployability have 
been granted and the Veteran is seeking an earlier effective 
date for the awards, further notice regarding the effective 
date is not required.  Id; also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims after reading the rating decisions, statement of the 
case, and supplemental statements of the case.  See Shinseki, 
supra.  Furthermore, to the extent that the notice that was 
provided was defective, the Board nevertheless concludes that 
any deficiency in the notice did not compromise the essential 
fairness of the appeals process.  Id. 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claim's 
files all identified and available records.  As to the lost 
claims file, a review of the record on appeal shows that the 
RO attempted without success to find and/or reconstruct the 
files when they were first lost in the late 1980's and no 
further purpose would be served by VA attempting to do so 
again.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(stating that the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

As to the post-remand development, while it failed to obtain 
additional treatment records of the Veteran from the Decatur, 
Georgia and the Manchester, New Hampshire VA Medical Centers, 
no records were obtained because none were available.  
Therefore, the Board finds that the agency of original 
jurisdiction substantially complied with the Board's November 
2007 remand directions by attempting to obtain these records.  
See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that 
only substantial, and not strict compliance with the terms of 
the request, is required.  Citing Dyment v. West, 
13 Vet. App. 141, 146-47 (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
more than substantially complied with the Board's remand 
order).  Likewise, the Board finds that the agency of 
original jurisdiction provided the Veteran and his 
representative with adequate notice of the unavailability of 
these records by providing them with a supplemental statement 
of the case in November 2009 which notified them that these 
records were no longer available.  See 38 C.F.R. § 19.31 
(2009); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard, supra.



The Restoration Claim

The Veteran contends that his service-connected low back 
disability had not improved and that the 40 percent 
disability rating should be restored for the period from 
prior to August 1, 1987.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

At the time of the 1987 rating reduction, the provisions of 
38 C.F.R. § 3.105(e) allowed for the reduction in evaluation 
of a service-connected disability when considered warranted 
by the evidence, but only after the RO has notified the 
Veteran of its intent to reduce his rating, afforded an 
opportunity to have a pre-determination hearing, given 60 
days in which to present additional evidence, and that the 
reduction is made effective no sooner than the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires.  See also 
38 C.F.R. § 4.1 (a disability may require re-ratings over 
time in accordance with changes in law, medical knowledge, 
and the veteran's condition). 

Initially, the Board notes that the procedural history 
related to the rating reduction for the Veteran's low back 
disability is somewhat obscure.  The Board does not disagree 
with counsel's description of this as "murky."  For the most 
part, information contained in the Veteran's claims file 
prior to March 31, 1989, is unavailable except for the May 
1988 supplemental statement of the case (SSOC).

In this regard, it appears from the available records 
including the May 1988 SSOC, February 1989 Notice of 
Disagreement (NOD) Tracking Sheet, a May 1988 letter to the 
Veteran from the RO notifying him of the rating reduction, 
and notes on a February 1989 letter to the Veteran notifying 
him of his Board hearing that the procedural history of the 
appeal was as follows:  a 40 percent disability rating was 
assigned for the Veteran's service-connected low back 
disability effective September 1, 1984; the 40 percent rating 
for the low back disability was reduced by the RO to 20 
percent effective August 1, 1987; in May 1987 the Veteran 
filed an NOD as to the rating reduction; in July 1987 the RO 
issued a statement of the case (SOC) as to the rating 
reduction; in July 1987 the Veteran perfected an appeal as 
the propriety of the reduction of the disability rating from 
40 percent disabling to 20 percent disabling by filing with 
the RO his Substantive Appeal; in September 1987 the Veteran 
testified at a personal hearing at the RO; in an April 1988 
decision the RO once again determined that a 20 percent 
rating was more reflective of the Veteran's disability given 
the medical evidence found in the record; and in February 
1989 the Veteran failed to report for a Travel Board hearing 
apparently scheduled in connection with the rating reduction.  

Initially, the Board finds that the record documents the fact 
that the Veteran was not only afforded an opportunity to have 
a hearing but testified at a hearing in September 1987.  
38 C.F.R. § 3.105(e).  Likewise, given the above dates, the 
Board also finds that the record adequately shows he was 
given at least 60 days in which to present additional 
evidence following notice of the rating reduction.  Id.

However, nothing in any of the available records found in the 
claims files documents if and when the Veteran was first 
provided notice by the RO of its intent to reduce his rating 
for his low back disability; if he was provided an 
opportunity for a pre-determination hearing since the hearing 
he testified at in September 1987 took place after the 
August 1, 1987 rating reduction; or if the rating reduction 
was made effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final action expired.  38 C.F.R. § 3.105(e).

Nonetheless, the Board notes that there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
See United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (holding that VA need only mail notice to the last 
address of record for the presumption to attach).  Moreover, 
this presumption of regularity in the administrative process 
may be rebutted only by "clear evidence to the contrary."  
See Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

With the above criteria in mind, the Board notes that neither 
the Veteran nor his representative has ever claimed, and the 
record does not show, that at the time the RO was 
adjudicating the rating reduction in 1986 and 1987 that it 
failed to provide the Veteran with adequate notice, 60 days 
to present argument or appear at a hearing, and/or made the 
effective date of the rating reduction too early.  Therefore, 
the Board finds that they failed to rebut the presumption of 
regularity and it attaches to the RO's action when it 
adjudicated the rating reduction.  Id.  

Consequently, the Board finds that RO did not violate any of 
the procedures required under § 3.105--the Veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted.  38 C.F.R. § 3.105(e).  

The Board also finds that the provisions of 38 C.F.R. § 3.344 
regarding stabilized ratings are not applicable to the 
current appeal because the 40 percent rating for the 
Veteran's service connected low back disability which was 
granted effective September 1, 1984, was not in effect for 
five years prior to the August 1, 1987, reduction.  See 38 
C.F.R. § 3.344(c).  

Having decided that the process required to reduce the 
Veteran's rating was correctly followed by the RO, the Board 
turns to the next question to be addressed: whether, given 
the available evidence, such a reduction was warranted.  

The ratings to be assigned for reduction in earning capacity 
are directed toward specific injury or disease.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To ignore the specific 
nature of the disability experienced by the Veteran when 
assigning a rating violates certain essentials of rating.  
These precepts mandate that there be an accurate description 
of the disabling condition, with consideration being given to 
the whole recorded history such that each of the elements of 
the disability to be rated are correctly set forth.  
38 C.F.R. §§ 4.1, 4.2.

At the time of the 1987 rating reduction, the Veteran's 
service-connected low back disability was rated as 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1987).  Under Diagnostic Code 5293, a 
60 percent evaluation was warranted if the symptoms were 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation was warranted 
if symptoms were severe, with recurring attacks and 
intermittent relief.  A 20 percent evaluation was warranted 
if symptoms were moderate" symptoms, with recurring attacks. 

As to the severity of the Veteran's low back disability at 
the time of the rating reduction, the Board notes that the 
only evidence of record is the summary of the September 1987 
personal hearing and the summary of the treatment records 
found in the May 1988 SSOC. 

As to the Veteran's personal hearing testimony, the May 1988 
SSOC reported that he testified about his service connected 
low back disability and identified the location of 
outstanding VA treatment records which would show his current 
treatment for his low back disability.

As to the treatment records, the May 1988 SSOC reported that 
treatment records, including those dated from March to 
September 1987 and a October 1987 computerized tomography 
(CT), showed that the Veteran was seen with complaints of 
burning paraspinous lumbar pain with occasional radiation 
into the left lateral posterior thigh.  Deep tendon reflexes 
were equal and sluggish.  Straight leg raising was positive 
at 75 degrees on the left and negative on the right when seen 
in September 1987.  The Veteran complained of increased pain 
with standing and ambulation.  It was also reported that his 
pain improved with rest and medication.  The October 1987 CT 
showed mild spinal canal narrowing at L3-L4, L4-L5, and L5-S1 
with obliteration of the anterior fat indicating spinal 
stenosis.  At L5-S1, there was no evidence of a herniated 
nucleus pulposus or evidence of any enhancing scar.  At L3-
L4, there was mild spinal canal narrowing secondary to a 
bulging disc but no evidence of spinal stenosis.  

With the above adverse symptomatology in mind, the Board 
finds that the subjective complaints of burning paraspinous 
lumbar pain with occasional radiation along with the 
objective evidence of sluggish deep tendon reflexes, straight 
leg raising being positive at 75 degrees on the left, and CT 
evidence of spinal stenosis with mild spinal canal narrowing 
at L3 to S1 and a bulging disc at L3-L4 does not amount to 
severe intervertebral disc syndrome symptoms manifested by 
recurring attacks with only intermittent relief even when 
considering functional limitations due to pain and the other 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  As to the 
personal hearing testimony, the Board does not find it 
relevant because the only summary that exists of the hearing 
does not contain any details regarding the severity of his 
adverse symptomatology.  Evans, supra.

Accordingly, the Veteran did not meet the criteria for the 
assignment of a 40 percent disability rating for his service-
connected low back disability at the time the RO implemented 
the rating reduction in question.  Therefore, the RO's rating 
reduction was proper and restoration is not warranted.

The Earlier Effective Date Claims

The Veteran, in substance, contends that he is entitled to an 
effective date in June 1989 for the currently assigned 60 
percent rating for his service-connected low back disability 
and total rating based on unemployability because he had 
submitted a claim for increased disability ratings at that 
time.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

As noted above, Diagnostic Code 5293 for intervertebral disc 
syndrome provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a.

The Board notes that while the rating criteria for 
intervertebral disc syndrome were revised during the pendency 
of the appeal, these changes to the regulation became 
effective September 23, 2002, and they cannot be considered 
in determining whether the criteria for a 60 percent rating 
were met prior to September 16, 1991.  See 27 Fed. Reg. 
54,345 (Aug. 22, 2002); VAOPGCPREC 3-2000 (the retroactive 
reach of a revised regulation can be no earlier than the 
effective date of that change, and that the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).

The Effective Date for the 60 Percent Rating for the Low Back 
Disability

The 60 percent rating for the Veteran's low back disability 
has been made effective as of September 16, 1991, based upon 
a medical report of that date which showed severe low back 
pain with marked limitation of motion and radiation down the 
left lower extremity.

As previously stated, the Veteran contends that he is 
entitled to an effective date in June 1989 for the 60 percent 
rating for the low back disability.  The evidence shows that 
he submitted a statement on June 23, 1989, that constitutes a 
claim for an increased rating in accordance with 38 C.F.R. § 
3.155(c).  He is, therefore, potentially entitled to an 
effective date as early as June 1988, depending on when it is 
factually ascertainable that the criteria for the 60 percent 
rating were initially met.  See 38 C.F.R. § 3.400(o).

In its January 1990 rating decision, the RO assigned a 40 
percent disability rating for the low back disorder effective 
June 23, 1989, which was the date of the Veteran's claim of 
entitlement to an increased disability rating.  The effective 
date was based primarily on the results of the October 1989 
VA orthopedic examination.  In the October 2000 rating 
decision which increased the assigned disability rating from 
40 to 60 percent, the RO relied on the September 16, 1991, 
medical report referred to above and found that the medical 
evidence dated prior to September 16, 1991, did not indicate 
that the criteria for the 60 percent rating were met, in that 
the prior evidence did not show the presence of sciatic 
neuropathy.

The pre-September 16, 1991, evidence included VA and private 
treatment records and the report of the October 1989 and 
March 1991 VA examinations.  A myelogram and CT scan were 
performed in July 1988, which showed normal nerve roots.  The 
Veteran underwent a nerve conduction study in September 1988, 
which disclosed no evidence of radiculopathy in the lower 
extremities.  The report of a January 1989 orthopedic 
examination by D.L.S., M.D., shows that the physical 
examination did not reveal evidence of radiculopathy 
resulting from the low back disability.  The Veteran reported 
reduced sensation in the lower extremities, but Dr. S. noted 
that the Veteran withdrew when pinpricked, indicating that he 
had sensation in the lower extremities.  During the October 
1989 VA examination, the straight-leg raising and Lasegue's 
tests were negative.  The Veteran underwent a neurological 
evaluation in July 1990, as the result of which the 
neurologist determined that there were no clinical signs of 
radiculopathy.  The VA examiner in March 1991 did not 
describe any clinical findings as indicative of radiculopathy 
except for the left toe weakness with motion and left toe and 
heel hypesthesia to pinprick which adverse symptomatology did 
not even warrant a separate neurological diagnosis.

Medical records obtained from the Social Security 
Administration (SSA) include a December 1988 treatment record 
from an unknown source in which the medical care provider 
entered an assessment of "radiculopathy."  The treatment 
record does not indicate that the medical care provider 
examined the back or lower extremities, nor did the provider 
describe any clinical findings to support the assessment of 
"radiculopathy."  The Board finds, therefore, that the 
December 1988 treatment record is of low probative value.  
See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) 
(holing that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (the Board need not accept a 
medical opinion that is not supported by any clinical 
findings); Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(holding that a medical opinion is inadequate when it is 
unsupported by clinical evidence).

On September 16, 1991, the Veteran underwent a VA 
neurological evaluation.  The examining neurologist stated 
that the Veteran's medical chart was not available.  
Examination disclosed a very decreased left ankle jerk and 
reduced sensation in the left lower extremity in the L5 
distribution, which the neurologist diagnosed as L5 
radiculopathy.  As noted above, this report was the basis for 
the currently assigned effective date.

The examining VA neurologist in September 1991 stated that 
the disorder was probably unchanged since 1983, when the 
Veteran underwent a lumbar laminectomy in service.  However, 
that assessment was made without review of the Veteran's 
medical records and was evidently based on statements made by 
the Veteran himself.  Given the negative neurological 
findings documented in numerous medical records prior to 
September 1991, the Board finds that the neurologist's 
opinion is not probative of radiculopathy having existed 
since 1983.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(noting that a medical opinion based on an inaccurate factual 
premise is not probative).  

In summary, based on a review of the record, the Board 
concludes that a preponderance of the medical evidence 
indicates that the Veteran's low back disability was not 
manifested by sciatic neuropathy prior to September 16, 1991.  
That date is the first date on which it is factually 
ascertainable that the criteria for the 60 percent rating 
were met.

It appears that the Veteran is contending that his low back 
disability was actually at the 60 percent level prior to 
September 16, 1991.  As discussed in detail above, however, 
the medical records prior to that time do not so indicate.  
Moreover, the law and regulations make it clear that the 
assignment of an effective date for an increased disability 
rating is based on evidence indicating that it was factually 
ascertainable that an increase in disability took place.  In 
this case, the date on which it was factually ascertainable 
that an increase in low back disability took place was the 
September 16, 1991, medical report.  The preponderance of the 
evidence is, therefore, against the claim to establish 
entitlement to an effective date prior to September 16, 1991, 
for the assignment of the 60 percent rating for the low back 
disability.

The Effective Date for the Total Rating Based on Individual 
Unemployability

The RO assigned the same effective date, September 16, 1991, 
for the total rating based in individual unemployability, 
based on the assignment of the 60 percent rating for the low 
back disability on that date.  The Veteran contends that he 
is entitled to an effective date in June 1989 for the 
assignment of the total rating based on individual 
unemployability (TDIU), based on the fact that he was 
unemployed since before that time.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

The Veteran did not make any reference to unemployability in 
his June 1989 claim.  Although VA is obligated to liberally 
interpret communications from Veterans, see EF v. Derwinski, 
1 Vet. App. 324, 326 (1991), there is nothing in his June 23, 
1989, communication which can be interpreted as a claim for 
TDIU.  Also see Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(holding that claims for higher evaluations also include a 
claim for a TDIU when the appellant claims he is unable to 
work due to a service connected disability).

In his January 28, 1991, notice of disagreement with the 40 
percent rating assigned for the low back disability, the 
Veteran asserted that the low back disability had resulted in 
him being unemployable.  His January 28, 1991, notice of 
disagreement, therefore, constitutes a valid claim for TDIU.  
See 38 C.F.R. § 3.155(c).

The Board has reviewed the VA treatment records dated prior 
to January 28, 1991, and the private treatment records 
received by VA prior to January 1991, and finds no reference 
that can be construed as a claim for a total rating based on 
unemployability pursuant to 38 C.F.R. § 3.157.  See Servello 
v. Derwinski, 3 Vet. App. 196, 200 (1992).  Entitlement to an 
earlier effective date is, therefore, precluded as a matter 
of law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
(finding that an earlier effective date cannot be granted in 
the absence of statutory authority, which requires the filing 
of a claim).

The Veteran has asserted that he has been unemployable due to 
his service-connected disabilities since at least 1987.  In 
support of his claim he submitted documents from the SSA 
showing that in April 1992 the Appeals Council of that agency 
found that he qualified for disability benefits with an onset 
date of June 1, 1985.  That determination was based on a 
February 1992 opinion from an agency medical advisor.  The 
medical advisor found that the Veteran met the requirements 
for disability benefits from January 1982 to July 1991.  In 
describing the medical evidence that she relied on in making 
that finding, the advisor referenced a July 1986 medical 
examination, which revealed full range of motion of the 
lumbar spine, no muscle spasm, and no neurological or motor 
deficit.  She characterized this examination report as 
showing no objective signs of disability.  The agency medical 
advisor did not cite to any evidence between July 1986 and 
January 1989.  She referenced the January 1989 orthopedic 
evaluation as showing limited motion and decreased sensation 
in the lower extremities, but relied primarily on the 
September 16, 1991, VA neurological evaluation as showing 
progressive disability with marked limitation of motion and 
radiculopathy.

Although SSA determinations regarding unemployability and 
disability may be relevant in VA disability determinations, 
they are not binding on VA.  Pierce v. West, No. 97-7067 
(Fed. Cir. Mar. 16, 1998) [unpublished decision]; Roberts v. 
Derwinski, 2 Vet. App. 387 (1992) (holding that the fact that 
SSA has ruled that a veteran is disabled, under SSA law, does 
not establish, in and of itself, that the veteran is 
permanently and totally disabled for purposes according to 
the laws and regulations governing VA).  While the 
determination of the SSA is evidence in support of the 
Veteran's claim, SSA administrative decisions, including its 
factual conclusions, are not necessarily binding on VA or the 
Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  In this case, for reasons stated above, the Board 
does not find that the SSA determination is persuasive.

In referencing the medical advisor's opinion, the SSA Appeals 
Council indicated that the medical advisor had found that the 
Veteran met the requirements for disability benefits due to 
persistent and progressive low back pain and neuropathy that 
would impose significant physical limitations and preclude 
sustained work activity.  As shown above, however, the 
medical evidence prior to September 16, 1991, did not 
disclose objective evidence of neuropathy.  In addition, the 
orthopedist conducting the examination in July 1986 found 
that the Veteran was able to be gainfully employed, although 
he could not perform prolonged sitting or standing or heavy 
lifting.  

The Board finds, therefore, that the determination by the SSA 
Appeals Council that the Veteran was unable to perform 
substantially gainful activity as of June 1, 1985, is in 
conflict with the underlying evidence and is not credible.  
See Godfrey v. Brown, 7 Vet. App. 398, 407 (1995).

The Board notes that the medical evidence documents multiple 
references by medical care providers, including psychological 
testing while in service, to a significant psychological 
overlay to the Veteran's complaints.  His assertions of being 
unable to secure or follow a substantially gainful occupation 
since at least 1987 are not supported by any objective 
evidence.  As shown above, the findings made by the SSA are 
not credible, and are not, therefore, probative.  There is no 
objective evidence showing that he was unable to secure to 
follow a substantially gainful occupation prior to September 
16, 1991.

The Veteran's VA physician in September 1987 noted that he 
had refused employment due to his multiple physical 
complaints, but did not indicate that the Veteran was unable 
to follow substantially gainful employment.  In February 1988 
the Veteran's VA physician recommended that he not take a job 
requiring bending, lifting, or stooping, etc., but did not 
find that he was unable to follow substantially gainful 
employment.  A May 1988 VA treatment record indicates that 
the Veteran was ambivalent about trying to work.  His 
physician advised him that such action would not be wise, 
given his previous problems, but the physician had no 
objection to him trying to work.

As noted by the RO, the Veteran first met the percentage 
requirements of 38 C.F.R. § 4.16(a) on September 16, 1991, 
when his low back disability was increased from 40 to 60 
percent.  His service-connected disabilities at that time 
included the low back disability, rated at 60 percent, and 
the right knee disability, rated at 10 percent. The RO has 
established an effective date of September 16, 1991, for the 
assignment of the TDIU.  There is no objective evidence of 
record indicating that the Veteran was precluded from 
securing and following a substantially gainful occupation due 
to his service-connected disabilities prior to September 16, 
1991.  The Veteran's claim for TDIU was filed in January 
1991.  The latter of the date of claim and the date 
entitlement arose was September 16, 1991.  That is the 
effective date for TDIU.  See 38 C.F.R. § 3.400.

The Board has determined, therefore, that the preponderance 
of the evidence is against the appeal to establish 
entitlement to an effective date prior to September 16, 1991, 
for the assignment of the TDIU.

Conclusion

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the Veteran's statements to his VA 
and private healthcare providers.  In this regard, while the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see, neither 
is competent to report that a service connected disability 
meets the criteria for an increased rating because such an 
opinion requires medical expertise which they have not been 
shown to have when, as in this appeal, lay observations 
cannot accurately report on whether the claimant meets the 
criteria for an increased rating and when a claimant first 
became unable to work solely due to service connected 
disabilities.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the doctrine of reasonable 
doubt.  However, to the extent outline above, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, to the extent outlined 
above, the claims must be denied.


ORDER

A specially adapted housing certificate is granted.

Restoration of a 40 percent rating for low back syndrome, 
status post laminectomy for surgical treatment for 
transitional S1 vertebra with disc disease at L5-S1, which 
was reduced to 20 percent disabling effective from August 1, 
1987, is denied.

An effective date prior to September 16, 1991, for the 
assignment of the 60 percent rating for low back syndrome, 
status post laminectomy for surgical treatment for 
transitional S1 vertebra with disc disease at L5-S1, is 
denied.

An effective date prior to September 16, 1991, for the 
assignment of the total disability rating based on individual 
unemployability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


